Citation Nr: 1019311	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 
1968 and had subsequent service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

A note in the file reveals that the Veteran cancelled his 
April 2010 Board hearing.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was 
present in service, that hearing loss disability was 
demonstrated to a compensable degree within a year of 
discharge from service, or that there is a nexus or link 
between current bilateral hearing loss disability and the 
Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, there has been no demonstration by 
competent medical, or credible lay, evidence of a nexus or 
link between tinnitus and the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the December 2007 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file.  In February 2009 the 
Veteran underwent a VA audiological examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The February 2009 VA examiner elicited 
information concerning the Veteran's military service, and 
the noise exposure received therein.  The opinion considered 
the pertinent evidence of record, and included a specific 
reference to the Veteran's service treatment records, 
including his service separation examination.  The February 
2009 VA examiner stated that, as far as providing an opinion 
of etiology, "I cannot resolve this issue of hearing loss 
and tinnitus without resort to mere speculation."  As the 
examiner explained the basis for being unable to render the 
requested opinion without resort to mere speculation (only 
whisper hearing tests were conducted during service), the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); 
Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to noisy steam turbine generators during 
his active service (he has not asserted that his hearing loss 
and tinnitus are related to his Naval Reserve service).  The 
Veteran's military occupational specialty was electrician's 
mate.  

The service treatment records contain no complaints or 
treatment related to hearing loss or tinnitus.  The Veteran's 
October 1966 service enlistment examination (USNR) noted that 
the Veteran's ears were normal; whispered voice testing was 
reported as 15/15, bilaterally.  A January 1967 service 
separation examination (Release From Active Duty Training) 
noted that the Veteran's ears were normal; whispered voice 
testing was reported as 15/15, bilaterally.

The Veteran's November 1968 service separation examination 
noted that the Veteran's ears were normal; whispered voice 
testing was reported as 15/15, bilaterally.

An August 1972 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.

The Veteran specifically denied hearing loss and ear trouble 
on a February 1974 report of medical history.

A November 1976 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  The Veteran specifically denied hearing 
loss and ear trouble on the corresponding report of medical 
history portion of the November 1976 reserves examination.

A February 1978 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  The Veteran specifically denied hearing 
loss and ear trouble on the corresponding report of medical 
history portion of the February 1978 reserves examination.

A September 1980 reserves examination noted that the 
Veteran's ears were normal; whispered voice testing was 
reported as 15/15, bilaterally.  The Veteran specifically 
denied hearing loss and ear trouble on the corresponding 
report of medical history portion of the February 1978 
reserves examination.

A February 1983 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  The Veteran specifically denied hearing 
loss and ear trouble on the corresponding report of medical 
history portion of the February 1983 reserves examination.

A January 1984 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  The Veteran specifically denied hearing 
loss and ear trouble on the corresponding report of medical 
history portion of the January 1984 reserves examination.

A January 1985 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  A left ear drum scar was noted.  The 
Veteran specifically denied hearing loss and ear trouble on 
the corresponding report of medical history portion of the 
January 1985 reserves examination.

A February 1986 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  A right ear drum scar was noted.  The 
Veteran specifically denied hearing loss and ear trouble on 
the corresponding report of medical history portion of the 
February 1986 reserves examination.

A January 1987 reserves examination noted that the Veteran's 
ears were normal; whispered voice testing was reported as 
15/15, bilaterally.  The Veteran indicated that he had 
hearing loss on the corresponding report of medical history 
portion of the January 1987 reserves examination.

A January 1988 reserves examination noted that the Veteran's 
ears were normal.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
50
LEFT
5
5
20
25
35

The Veteran specifically denied hearing loss and ear trouble 
on the corresponding report of medical history portion of the 
January 1988 reserves examination.

A February 1989 reserves examination noted that the Veteran's 
ears were normal.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
30
LEFT
10
5
5
35
30

The Veteran specifically denied hearing loss and ear trouble 
on the corresponding report of medical history portion of the 
February 1989 reserves examination.

An August 1990 reserves examination noted that the Veteran's 
ears were normal.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
75
LEFT
30
35
60
60
60

The Veteran specifically indicated that he had hearing loss 
on the corresponding report of medical history portion of the 
August 1990 reserves examination.

At a February 2009 VA audiological examination, the Veteran 
complained of hearing loss and tinnitus, and indicated that 
he had difficulty hearing voices that were not loud.  The 
Veteran noted that he was exposed to steam turbine, 
generator, and engine room noise during service.  He 
indicated that he had been a truck driver since service.  The 
reported audiometric findings demonstrated right ear and left 
ear hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  The diagnosis was a mild to severe sensorineural 
hearing loss bilaterally.  The examiner commented as follows:

[The Veteran's] only hearing related 
information from the first 20 years in 
the service is whisper tests, which are 
no longer valid hearing screenings.  
Veteran's hearing status at enlistment 
and during active duty is unknown; 
therefore I cannot resolve this issue of 
hearing loss and tinnitus without resort 
to mere speculation.

As normal right ear and left ear hearing was demonstrated on 
examination for enlistment into service, the presumption of 
soundness on induction attaches as to right ear and left ear 
hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

The Board observes that neither chronic hearing loss, nor 
chronic clinically significant change in hearing ability, was 
demonstrated during non-Reserve active service or within the 
first year of discharge from such service.  In fact, right 
ear hearing loss (for VA purposes) was not shown until 
January 1988, and left ear hearing loss (for VA purposes) was 
not shown until August 1990.  While such findings were noted 
on Reserve duty examinations, they have not been shown to be 
due to injury or disease incurred during any period of active 
duty for training, or inactive duty training.  Significantly, 
there is no competent medical opinion linking hearing loss or 
tinnitus disability to service.

The Veteran is competent to report having sustained acoustic 
trauma during his periods of service, and as such is 
consistent with the circumstances of his service, such 
assertions are deemed to be credible.  The Board notes that 
the Veteran is competent to provide testimony and statements 
(such as those made on his April 2009 substantive appeal) 
concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing noise exposure, 
tinnitus and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any loss of hearing 
acuity experienced in service was of a chronic nature to 
which current disability may be attributed, or that current 
hearing loss disability and/or tinnitus are etiologically 
related to acoustic trauma in service, to include Reserve 
service.  A layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to hearing loss and tinnitus, the Board finds 
that the Veteran's assertions as to continuity of 
symptomatology of hearing loss and tinnitus since service are 
less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
this regard, the Board notes that the Veteran specifically 
denied (as noted by the Veteran's reserves examinations) that 
he had hearing loss or ear trouble on multiple occasions 
following service.

As the medical evidence of record indicates that the Veteran 
did not have chronic hearing loss or tinnitus demonstrated in 
service, or within a year of discharge from service, and 
since neither disability was noted or complained of for years 
following service, the preponderance of the evidence is 
against service connection for hearing loss and tinnitus 
disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


